       Case 3:15-cr-03025-JLS Document 52 Filed 10/23/20 PageID.118 Page 1 of 1



 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6   UNITED STATES OF AMERICA,                          Case No.: 15CR3025-JLS
 7                                     Plaintiff,
                                                        ORDER GRANTING DEFENDANT’S
 8   v.                                                 MOTION TO RECALL BENCH
                                                        WARRANT AND ORDERING
 9   ANTONIO RAYGOZA TRUJILLO,                          DEFENDANT TO APPEAR FOR A
                                                        SUPERVISED RELEASE REVOCATION
10                                   Defendant.         HEARING ON NOVEMBER 6, 2020
11
12         The Court has read and considered Defendant’s Motion to Recall Warrant;
13   Reinstate Supervised Release and Set a Hearing (ECF No. 51). In light of the facts set
14   forth in Defendant’s motion, the ongoing COVID-19 Public Emergency and the Grade C
15   allegations contained in the OSC Petition, the Court finds good cause to Grant
16   Defendant’s motion.
17         IT IS HEREBY ORDERED that the Bench Warrant issued by this Court on
18   October 15, 2020 is RECALLED. Defendant remains subject to the conditions of
19   supervised release previously imposed.
20         IT IS FURTHER ORDERED that Defendant Trujillo shall appear before this Court
21   on Friday, November 6, 2020 at 10:30 a.m. for a hearing on the petition to revoke his
22   supervised release. Defendant shall file an acknowledgement of this hearing within one
23   week of this Order.
24         IT IS SO ORDERED.
25   Dated: October 23, 2020
26
27
28

                                                    1
                                                                                   15CR3025-JLS
